Citation Nr: 1533642	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for an acquired psychiatric disorder, to include PTSD.  

The Board notes that the April 2010 rating decision also granted service connection for residual scars, status post appendectomy, and assigned a 0 percent rating, effective September 3, 2009.  Although the Veteran filed a notice of disagreement with the initial rating in April 2010, and the RO furnished a statement of the case on this issue in June 2010, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time.  

In August 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of details regarding the helicopter crash that he claimed to have witnessed in 1984.  However, in an August 2013 statement submitted at the hearing, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).
  
In April 2014, the Board remanded this claim for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.    

2.  The most probative evidence fails to show that the Veteran has a current diagnosis of PTSD pursuant to DSM-IV or DSM-V, and the Veteran has not presented a verified or verifiable in-service stressor on which a diagnosis of PTSD can be based.

3.  The most probative evidence fails to link the Veteran's current acquired psychiatric disorder other than PTSD to service.  


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a September 2009 letter issued before the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2009 letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, deck logs, VA and private medical records, VA examination report, hearing testimony, USMC Combat Helicopter Association KIA incident information, helicopter crash information, and the Veteran's statements.  The Board finds that the December 2014 VA examination is adequate because the examiner reviewed the Veteran's claims file, was informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when rendering the medical opinion regarding whether the Veteran's acquired psychiatric disorders are directly related to service.       

Moreover, with respect to the Veteran's August 2013 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included verifying the Veteran's claimed in-service stressor, obtaining the Veteran's current VA and private medical records, and scheduling the Veteran for a VA examination to determine the etiology of his disability.  In response, the RO/AMC obtained the deck logs for the Veteran's period of service and sent a request to the Joint Services Records Research Center (JSRRC) to verify the Veteran's stressor.  Subsequently, upon review of the deck logs and receipt of the JSRRC's response, the RO/AMC issued a November 2014 Formal Finding of Lack of Information to Corroborate the Stressor.  Therefore, the Board finds that additional attempts to verify the Veteran's claimed in-service stressor are unnecessary.  The RO/AMC also obtained the Veteran's VA and private medical records.  Finally, the Veteran was scheduled for a December 2014 VA examination to determine the etiology of his disorder.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that he has PTSD as a result of witnessing a June 1984 helicopter crash during a training exercise on the U.S.S. Peoria.  He asserts that four of his friends were killed in the helicopter crash.  At various points during his appeal, the Veteran has reported the names of his friends to be Garrett Smith, Sanchez, Frank Kolber Jr., Jacques Mayo, Kenneth McKinlay, and Joachim Riccardi.     

The Veteran's service personnel records show that he served in the U.S. Navy.  The Board has reviewed the record, including the Veteran's service treatment and personnel records, and the file does not show evidence that the Veteran engaged in combat with the enemy during his service, nor is the Veteran contending that his stressor is based on combat.  As the Veteran does not have a confirmed history of engaging in combat with the enemy during service, and his claim is not based on fear of hostile military action, his alleged stressors must be verified or corroborated. 

Service treatment records are negative for any complaints, treatment, or diagnoses of any psychiatric disorders.  

VA and private medical records dated from December 2001 to March 2015 show that the Veteran had treatment for psychiatric diagnoses which included anxiety disorder, mood disorder, not otherwise specified, psychosis, not otherwise specified, adjustment disorder with depressed mood, major depressive episode with psychosis, and PTSD.

In an April 2010 letter, the Veteran's VA treating psychologist indicated that she was a staff psychologist on the PTSD Clinical Team at the San Francisco VA Medical Center.  She determined that the Veteran met the DSM-IV criteria for chronic PTSD.  She stated that the Veteran's symptoms presentation indicated that his PTSD symptoms had likely resulted from the reported stressor of witnessing his friends die in an in-service helicopter training accident approximately 12 miles off the West Coast.  She based this determination on her clinical interview and observations of the Veteran, as well as close review of his medical record and consultation with her fellow providers.       

The Veteran submitted what was purported to be an excerpt from a January 10, 1987 article of the Los Angeles Times that was titled "Fatal Helicopter Crashes."  The excerpt noted that on June 1, 1984, a CH-53E had exploded and plunged into the ocean while lifting a truck from a ship moored off San Clemente Island, killing four Marines.  An investigation had determined that the crash had been caused by vibration in the helicopter, which had been triggered when a sling attachment point on the truck failed.  The Veteran also submitted what was purported to be the search results from the USMC Combat Helicopter Association for "killed in action" incidents.  The search results listed the names, ranks, branches, capacities, and squadron of the four friends whose deaths the Veteran claimed to have witnessed.  The date of the incident was listed as July 20, 1984, and the name of the conflict in which the Marines had died was noted as "training loss - preparation for combat."   

In August 2013, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that the Veteran had served in the Navy from May 1983 to January 1985 as a seaman on board the U.S.S. Peoria, a landing ship tanker.  The Veteran testified that on the date of the helicopter crash in 1984, the water had been really choppy due to bad weather, and he had been out on maneuvers.  He reported that he had been about two to three football field lengths away from the actual crash.  He stated that when the helicopter flew in to land, it missed the landing pad, toppling over into the water and catching on fire.  He indicated that everyone on board the helicopter was killed and that a couple of them had been his friends.  He maintained that the situation had made him feel helpless because they had not been able to get to the helicopter crew to save them, and that he subsequently became very depressed and started drinking a lot.  He also testified that he had sought counseling with the chaplain to help him cope with the deaths of these people, and that the chaplain had referred him to a counselor on the base.  He reported that he had gone to see the counselor once during service.  He stated that he was first diagnosed with PTSD in either 2005 or 2006 at a VA medical center and that he currently took medication for his PTSD.  He indicated that as a result of his PTSD, he had experienced chronic homelessness, drug abuse, nightmares, and two suicide attempts.  He maintained that he had never been able to get married because he had high agitation and low tolerance.  The Veteran further reported that he had attempted to provide details of the crash based on his memory of what had happened 30 years ago and that after research, he had narrowed it down to the crash as having occurred in either June 1984 or July 1984.   

In October 2014, the JSRRC reported that it had reviewed the June 1984 deck logs for the U.S.S. Peoria.  The deck logs had revealed that on June 1, 1984, while underway in the Indian Ocean and participating in an exercise, a helicopter with no documented squadron name or type had been down in the water.  A small boat detail had been set and boat detail had been secured, but no survivors had been found by the U.S.S. LaSalle.  The JSRRC had also reviewed the command history for the U.S.S. LaSalle, which indicated that the ship had been underway to Diego Garcia in the Indian Ocean from May 23, 1984 to June 4, 1984.  The history did not document any helicopter crash or loss of four personnel as described by the Veteran.  Additionally, the JSRRC had reviewed the 1981 command history for the U.S.S. Guam, which revealed that on July 19, 1981, during carrier qualification exercises off of Onslow Beach, North Carolina, a CH-53 Sea Stallion helicopter being waved in for a landing had inadvertently contacted another CH-53 on deck.  The blades had been hurled into a UHN-1 Huey helicopter on deck, and two of the aircraft burst into flames.  Burning fuel had spilled across the flight deck, down the starboard aircraft elevator, and into the hangar bay.  Within five minutes, the fires were out throughout the ship.  Two of the landing CH-53's crew had escaped in flames to jump overboard, but they were picked up a short time later by the quick-reacting surface plane guard.  The pilot and co-pilot survived with severe burns.  Four crewmen (with no names listed) that had been trapped in the helicopter had died.  The other damaged helicopters had been unmanned.  The U.S.S. Guam had sustained minor relative damage and was fully operating 30 minutes after the crash.  Furthermore, the JSRRC reported that it had reviewed Department of Defense casualty information, which indicated that on July 19, 1981, a CH-53E Sea Stallion helicopter had crashed over water in the North Atlantic Ocean, with the deaths of four USMC personnel listed as Lieutenant Colonel Frank P. Kolber, Jr., Sergeant Joachim G. Riccardi, Corporal Kenneth A. McKinlay, and Lance Corporal Jacques R. Mayo.   

In November 2014, the RO issued a Formal Finding of a Lack of Information Required to Corroborate Stressors associated with the Veteran's claim for PTSD.  In rendering the memorandum, the RO noted that the deck logs from the U.S.S. Peoria for June 1984 and July 1984 had been obtained in August 2014, and that the JSRRC had provided an October 2014 response regarding the Veteran's reported stressor.  The RO concluded that it could not concede the Veteran's stressors because the accident in question had occurred on July 19, 1981, which was almost 3 years before the Veteran had entered service.  Therefore, the RO determined that the evidence failed to confirm the Veteran's stressor.  

A December 2014 response from the Department of the Navy reveals that it was able to verify the Reports of Casualty for Sergeant Joachim G. Riccardi and Lance Corporal Jacques R. Mayo as occurring on July 19, 1981.  However, the deaths of Frank Kolber, Jr. and Kenneth McKinlay were unable to be verified.  

The Veteran underwent a VA examination in December 2014 to determine whether his reported stressor of witnessing an in-service helicopter crash was sufficient to support a PTSD diagnosis, and also to determine whether any other psychiatric diagnoses found were related to service.  The Veteran reported that during a re-training mission off the coast of California in 1984, a Marine helicopter with Marines that he knew had crashed into the ocean and burned up.  He stated that he had heard his friends being burned to death.  He indicated that he re-lived that incident quite often and that he had not gotten closure, as they had not been able to contact any family of the victims.  He maintained that his "life ha[d] been on a roller coaster since [he left service.]"  The examiner noted that the Veteran appeared to endorse any symptom that he thought might support a PTSD diagnosis.  He often phrased his symptoms as "it has happened," such as when asked if he had had any intrusive memories.  He then asked if there were other PTSD symptoms which should go into the report.  The examiner also noted that the Veteran tended to explain or rationalize every behavior for which he had been criticized or charged, at work or in the Navy, as due to an unfairness or misunderstanding.  The Veteran was totally unaware of the impression that this might support and was able to divulge many misbehaviors without hesitation.     

After an examination of the Vetera and a review of the entire claims file, the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis and that it was less likely as not that the Veteran had a current PTSD diagnosis.  He found that although the Veteran endorsed some PTSD symptoms, his responses about PTSD were not credible, and the symptoms he described were not supported by the documentation from the treatment providers.  The examiner instead diagnosed the Veteran with unspecified, disruptive, impulse control, and conduct disorder.  He explained that this diagnosis best explained the Veteran's psychiatric symptoms and that it pre-dated any possible stressors during the Veteran's Navy experiences.  He asserted that this single diagnosis fully explained all of the Veteran's psychiatric symptoms and that there was no need for another psychiatric diagnosis.  He concluded that it was less likely as not that the unspecified, disruptive, impulse control, and conduct disorder was related to service, including the witnessing of a helicopter crash in which the Veteran's friends were killed.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the April 2010 VA medical opinion (and all other VA medical reports in which the Veteran was diagnosed with PTSD).  While the physicians diagnosed the Veteran with PTSD due to his reported in-service stressor, it was evidently based upon a history provided by the Veteran, rather than upon a review of the evidence of record.  Transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber is a medical professional.  Swann v. Brown, 5 Vet. App. 229   (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  There is no objective evidence of an in-service stressor in the Veteran's service treatment records or service personnel records.  The RO attempted to verify the Veteran's stressor, but an October 2014 JSRRC response indicates that a review of the history of the pertinent deck logs for June 1984 and July 1984 do not document any helicopter crash or loss of four personnel as described by the Veteran.  Moreover, the helicopter crash in question with the 4 reported deaths of the Marines that the Veteran had named had occurred on July 19, 1981, which was almost 3 years before the Veteran had entered service.  Therefore, the RO determined that the evidence failed to confirm the Veteran's stressor.  

The Board assigns greater weight to the December 2014 VA examination.  In placing greater weight on the December 2014 opinion, the Board notes that the Veteran's entire file was reviewed in detail, a comprehensive psychiatric examination was performed, and adequate rationale was provided.  In forming his opinion, the examiner explained that the Veteran did not meet the criteria for a PTSD diagnosis and that it was less likely as not that the Veteran had a current PTSD diagnosis.  He found that although the Veteran endorsed some PTSD symptoms, his responses about PTSD were not credible, and the symptoms he described were not supported by the documentation from the treatment providers.  The examiner instead diagnosed the Veteran with unspecified, disruptive, impulse control, and conduct disorder.  He explained that this diagnosis best explained the Veteran's psychiatric symptoms and that it pre-dated any possible stressors during the Veteran's Navy experiences.  He asserted that this single diagnosis fully explained all of the Veteran's psychiatric symptoms and that there was no need for another psychiatric diagnosis.  The Board accordingly finds the December 2014 VA medical opinion to be the most probative as to whether the Veteran has a current confirmed PTSD diagnosis.  

The Board acknowledges that under 38 C.F.R. § 3.304(f)(3) (2014), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if the stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  However, the Veteran in this case is not alleging that his in-service stressor is related to his fear of hostile military or terrorist activity but instead contends that his in-service stressor is due to an accident that he witnessed during a military training exercise.  Therefore, because the Veteran is a non-combat Veteran and his alleged in-service stressor is not related to a fear of hostile military or terrorist activity, his testimony alone does not qualify as "credible supporting evidence" of the occurrence of an in-service stressor as required by 38 C.F.R. § 3.304(f)(3).  After the fact analyses which infer a traumatic event are also insufficient.  Thus, while credible, the April 2010 VA diagnosis of PTSD (and all other VA medical reports in which the Veteran was diagnosed with PTSD) appear to have been based upon an unsubstantiated factual background, and are therefore of little probative value and cannot serve to corroborate the Veteran's claimed in-service stressor. 

The Board notes that the December 2014 VA examiner used the DSM-V in the course of conducting his evaluation and reaching his diagnostic conclusion.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  However, despite the December 2014 VA examiner's use of the DSM-V, the Board still finds that the overwhelming weight of the probative evidence demonstrates that the DSM-IV diagnostic criteria for a diagnosis of PTSD have not been met.

With respect to whether service connection is warranted for PTSD, the Board finds that it is not.  The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The weight of the evidence shows that the Veteran does not meet the DSM-IV (or DSM-V) criteria for PTSD.  Absent evidence demonstrating the presence of a current disability, service connection for PTSD must be denied.  While there is competent medical evidence of record that shows a diagnosis of PTSD, the Board finds that the weight of the evidence demonstrates that the Veteran does not meet the DSM-IV (or DSM-V) criteria for a diagnosis of PTSD.  Thus, as the Board finds that the weight of the evidence is against a current diagnosis of PTSD compliant with DSM-IV (or DSM-V) criteria, service connection for PTSD is not warranted.  

Even if the diagnosis of PTSD were found to be warranted by the weight of the evidence, the Veteran's alleged stressor has been unverified.  The Board acknowledges that the Veteran is claiming PTSD based on a non-combat incident during service.  However, the JSRRC determined that the helicopter crash in question with the 4 reported deaths of the Marines that the Veteran had named had occurred on July 19, 1981, which was almost 3 years before the Veteran had entered service.  Thus, even if the Veteran had a PTSD diagnosis, his alleged stressor is unverified, and the diagnosis of PTSD would not be based on any verified in-service stressor.  Because no PTSD has been currently diagnosed in this case, the Board finds that service connection for PTSD is not warranted.  

Regarding whether service connection is warranted for an acquired psychiatric disorder other than PTSD, the Board reiterates that although the Veteran reported seeking treatment from a counselor once during service, his service treatment records are negative for any complaints, diagnoses, or treatment of any acquired psychiatric disorder other than PTSD.  Moreover, at no time did any treating provider relate the Veteran's acquired psychiatric disorder other than PTSD to his period of service.  However, the December 2014 VA examiner thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's lay statements as to onset of disability, and provided adequate reasoning and bases for the opinion that it was less likely as not that the unspecified, disruptive, impulse control, and conduct disorder was related to service, including the witnessing of a helicopter crash in which the Veteran's friends were killed.  He explained that this diagnosis best explained the Veteran's psychiatric symptoms and that it pre-dated any possible stressors during the Veteran's Navy experiences.  He asserted that this single diagnosis fully explained all of the Veteran's psychiatric symptoms and that there was no need for another psychiatric diagnosis.  For these reasons, the December 2014 VA opinion by the VA examiner is afforded great probative value.  

In addition, psychosis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection is not warranted for an acquired psychiatric disorder on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2014).     

As the record reflects treatment for psychosis, not otherwise specified, and major depressive episode with psychosis, which are conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2014) (psychosis), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2014) for an acquired psychiatric disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A veteran is competent to report the onset and chronicity of symptomatology of anxiety or depression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, as explained above, the December 2014 VA examiner determined that the single diagnosis of unspecified, disruptive, impulse control, and conduct disorder fully explained all of the Veteran's psychiatric symptoms and that there was no need for another psychiatric diagnosis.  Therefore, as the December 2014 examiner clarified that the Veteran's single diagnosis encompassed all his psychiatric symptoms in the record for which he had received treatment (including treatment for a psychosis or major depressive episode with psychosis) service connection for an acquired psychiatric disorder based on a theory of continuity of symptomatology is not warranted.             

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report symptoms of depression and anxiety, an actual diagnosis of an acquired psychiatric disorder requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current acquired psychiatric disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current acquired psychiatric disorder is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current acquired psychiatric disorder is not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence is of greater probative value than the lay contentions of the Veteran.  

Finally, the Board notes that the medical evidence of record also shows that the Veteran has received diagnoses of substance and alcohol abuse.  However, a claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).  A veteran may only be service-connected for a disability resulting from drug abuse where that abuse is secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, even if the Veteran's substance and alcohol abuse were found to be secondary to his acquired psychiatric disorders, service connection for an acquired psychiatric disorder, to include PTSD, has been denied as a result of the Board decision herein.  Therefore, consideration of a claim for service connection for substance abuse that is secondary to a service-connected disability is not warranted because the Veteran's acquired psychiatric disorders are not service-connected disabilities.  

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current acquired psychiatric disorder, to include PTSD, to service.  Likewise, there is no competent and credible evidence indicating that the Veteran had a psychosis that manifested to a compensable degree within a year following discharge from service.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


